20-11007-mg          Doc 21       Filed 07/07/20 Entered 07/07/20 13:49:38        Main Document
                                               Pg 1 of 7



UNITED STATES BANKRUPTCY COURT                                 Hearing Date and Time:
SOUTHERN DISTRICT OF NEW YORK                                  July 9, 2020 at 10:00 a.m.
-----------------------------------------------------------x
In re:                                                         Chapter 11

20 East 76th Street Co., LLC,                                  Case No. 20-11007-MG

                                    Alleged Debtor.
-----------------------------------------------------------x

                  PETITIONER’S SECOND SUPPLEMENTAL STATEMENT
                   IN SUPPORT OF ENTRY OF AN ORDER FOR RELIEF

TO THE HONORABLE MARTIN GLENN,
UNITED STATES BANKRUPTCY JUDGE:

        Surrey NY LLC (“Petitioner”) by its counsel, Goldberg Weprin Finkel Goldstein LLP, as

and for its Second Supplemental Statement in support of the involuntary petition filed against 20

East 76th Street Co., LLC (the “Alleged Debtor” or the “Hotel”), respectfully alleges as follows:

                                           Preliminary Statement

        1.       Various inquiries were made by the Court during the status conference held on

June 30, 2020 following the joinder of eighteen (18) additional creditors to the involuntary

petition. The Court’s inquiries and questions focused primarily on the following areas: (i)

whether Petitioner’s claims against the Alleged Debtor were nonrecourse and, if so, what were

the consequences; (ii) what was the scope and potential impact of prior state court litigation

concerning a failed attempt by the Alleged Debtor to sell the Hotel (presumably under collateral

estoppel related doctrines); and (iii) whether the parties could agree on a budget in the event an

order for relief is entered under Chapter 11 of the Bankruptcy Code, as opposed to a straight

liquidation under Chapter 7 of the Bankruptcy Code.




                                                         1
20-11007-mg       Doc 21     Filed 07/07/20 Entered 07/07/20 13:49:38              Main Document
                                          Pg 2 of 7



       2.      This Second Supplemental Statement addresses these inquiries, as well as

provides copies of the Loan Agreement and prior state court decision on summary judgment as

exhibits to better round out the record for purposes of the involuntary case.1

A.     The Recourse Aspects of Petitioner’s Claim

       3.      Insofar as the question of whether Petitioner’s claim is nonrecourse, a copy of the

underlying Loan Agreement dated May 22, 2014 between 20 East 76th Street Co., LLC, as

borrower, and Petitioner’s predecessor, CIBC Inc. as lender, is annexed hereto as Exhibit “A”

(the “Loan Agreement”). As noted during the recent status conference, there are nonrecourse

and recourse aspects of the loan. These distinctions are delineated in the exculpation provisions

of the Loan Agreement which limit the Lender’s recovery to the outstanding Collateral, subject

to various triggering events and exceptions under which full recourse liability arises.

       4.      The exculpation provisions are set forth in Section 8.16 of the Loan Agreement,

which states in relevant part:

               Notwithstanding anything in the loan documents to the contrary, but
               subject to the qualifications set forth in this Section 8.16, Lender agrees
               that Borrower shall be liable on the Debt . . . to the full extent (but only to
               the extent) of the Collateral . . . except with respect to the liability
               described below in this Section 8.16 . . . [whereupon] Borrower shall be
               fully liable, and subject to legal action, for all losses, costs and expenses
               incurred by the Lender . . . .

       5.      Among many events, one of the triggers for recourse liability is the Alleged

Debtor’s failure to make deposits for the payment of Taxes [See, Section 8.16(vi)]. Here, the

Alleged Debtor’s failure to make tax deposits existed prior to the filing of the Involuntary

Petition and is continuing through today. Indeed, the Petitioner’s funding of taxes is a prime


1
  Petitioner presumes that the Ground Lessor is providing the Court with a copy of the Ground
Lease.
                                                 2
20-11007-mg       Doc 21     Filed 07/07/20 Entered 07/07/20 13:49:38             Main Document
                                          Pg 3 of 7



subject of the budget discussions between the parties. Thus, in at least one undeniable regard,

the debt is recourse.

       6.      It is noteworthy that Section 8.16 also provides that for purposes of bankruptcy,

the loan is recourse, and the Petitioner may file a claim for the full amount of the debt against the

Borrower in the event the Alleged Debtor “acquiesced” to the involuntary filing. Since the

Alleged Debtor answered without moving to dismiss the involuntary, there is a question of

whether this constitutes acquiescence, triggering recourse liability. However, given the Alleged

Debtor’s nonpayment of taxes, the loan became recourse, and this case is distinguishable from

the decision of Judge Mary Kay Vyskocil in In re Taberna Preferred Funding V LLC, 594 B.R.

576 (Bankr. S.B.N.Y. 2018).

       7.      There, the Court ultimately rejected the petitioning creditors’ contention that the

provisions of 11 U.S.C. §1111(b) provide standing under Section 303 of the Bankruptcy Code

for a nonrecourse lender. Ruling that the provisions of Section 1111(b) do not come into play

until after the Court determines whether to enter an Order for Relief in the first place, Judge

Vyskocil dismissed the involuntary petition based upon a factual finding that the underlying

Indenture was totally nonrecourse and delineated as such. Here, while there is an exculpation

clause under Section 8.16 of the Loan Agreement, it is qualified, triggering full recourse liability.

Thus, the Taberna case is factually inapposite.

       8.      Substantively, the decision in Taberna is not without countervailing authority.

For example, Judge Vyskocil referenced In re East-West Assocs. 106 B.R. 767 (S.D.N.Y. 1989),

where the District Court reviewed the standing of a mechanic’s lien holder. Although Judge

Vyskocil distinguished East-West on the basis that it addressed a motion to dismiss an

involuntary case after the Order for Relief was entered, the District Court in East-West noted that

                                                  3
20-11007-mg       Doc 21      Filed 07/07/20 Entered 07/07/20 13:49:38            Main Document
                                           Pg 4 of 7



“it seems that the Petitioning Creditors are eligible under Section 303(b)” of the Bankruptcy

Code, even though, as the holders of mechanic’s liens, the petitioners were limited to enforcing

their claims against the alleged debtor’s property.

       9.      In In re Sundown Assocs., 150 B.R. 156, 159 (Bankr. E.D. Va. 1992), the Court,

citing East-West, upheld an involuntary filing by a nonrecourse creditor, based on the expansive

definition of a claim under the Bankruptcy Code. Relying on the Supreme Court interpretation

of Section 101 in the context of a debtor’s eligibility to file a “Chapter 20” petition in Johnson v.

Home State Bank, 111 S.Ct. 2150 (1991) the Court in Sundown explained:

               In holding that the mortgagee held a claim against the debtor in spite of
               the debtor's lack of personal liability, the [Supreme C]ourt made clear that
               Congress intended in § 101(5) “to adopt the broadest available definition
               of ‘claim’.” . . . 111 S.Ct. at 2154. The court also observed:

               A fair reading of § 102(2) is that a creditor who, like the Bank in this case,
               has a claim enforceable only against the debtor's property nonetheless has
               a “claim against the debtor” for purposes of the Code.

               . . . 111 S.Ct. at 2155.

Id., at 159. Indeed, while not typically litigated, the rule of construction under 11 U.S.C. §102(2)

does provide, separately from the main definitions under Section 101, that a claim against the

debtor “includes claim against property of the debtor”.         This lends strong support to the

contention that an exculpation clause (particularly one which, as here, is qualified) does not deny

Petitioner standing under Section 303. Not only is a claim defined broadly in bankruptcy, but the

concept of a claim should be construed broadly under the Bankruptcy Code.

       10.     At any rate, whatever standing issue still remains regarding Petitioner is mooted

by the joinder of eighteen other creditors, which are treated under Section 303(c) as if they were

original petitioners, retroactive to the commencement of the involuntary case.


                                                 4
20-11007-mg        Doc 21     Filed 07/07/20 Entered 07/07/20 13:49:38              Main Document
                                           Pg 5 of 7



B.     Prior State Court Litigation

       11.     The Court also inquired as to the scope of the issues previously litigated in the

state court relating to the first of three failed attempts to sell the Hotel. In the matter of 2BSurrey

LLC v. 20 East 76th Street LLC (Index No. 652226/2014), the first would-be buyer, 2BSurrey

LLC, asserted claims against the Alleged Debtor for (i) specific performance seeking to compel

the Alleged Debtor to obtain the consent of the Ground Lessor to the sale and to close under the

contract; and (ii) injunctive relief barring the Alleged Debtor from selling the Hotel to a third

party prior to conclusion of the litigation.

       12.     In dismissing the action, Judge Jeffrey Oing found the Alleged Debtor had made

an effort to obtain the required consent, but was unable to do so because of demands made by the

Ground Lessor for concessions that were adverse to the Alleged Debtor’s business interests

including, demanding material changes to the terms of the Ground Lease. For example, the Ground

Lessor demanded an amendment to the Ground Lease to prevent any future transfers by removing the

“reasonableness” standard and replacing it with a “sole discretion” standard. The Court found there

was no basis under the purchase agreement to compel the Alleged Debtor to grant the

concessions, and, since the condition precedent of obtaining consent could not be met, the

complaint was dismissed. It is noteworthy that while the Complaint was dismissed, the Court

did not find any prevailing party in the litigation because the decision resulted from the conduct

of the third party Ground Lessor and declined to award any legal fees to the Alleged Debtor.

The matter was subsequently discontinued without appeal, and the deposit was returned.

       13.     The Ground Lessor was not a party to that case and the Court never had the

opportunity to make a determination whether the Ground Lessor’s refusal to consent was

reasonable. A complete copy of the decision is annexed hereto as Exhibit “B” for the Court’s

                                                  5
20-11007-mg       Doc 21      Filed 07/07/20 Entered 07/07/20 13:49:38            Main Document
                                           Pg 6 of 7



review. Given the absence of the Ground Lessor, the decision carries no collateral estoppel or

res judicata effect, although it certainly references an air of resistance which punctuated the later

attempts to sell the Hotel.

C.     The Budget

       14.     Petitioner fully appreciates and acknowledges that a choice as between Chapter

11 or Chapter 7 turns on the Petitioner’s willingness to fund a budget. As noted, Petitioner

recognized this reality from the start, and has indicated during still preliminary discussions with

the Alleged Debtor and Ground Lessor (which presumably will continue) that Petitioner is

willing to fund certain items to maintain the status quo, including July 1, 2020 through

December 31, 2020 real estate taxes on a monthly basis (not lump sum) during the period an

adversary proceeding is pending and prosecuted against the Ground Lessor (presumably to be

joined by an operating trustee). Hopefully the adversary proceeding can be prosecuted on an

expedited basis and can potentially facilitate meaningful mutual good faith negotiations.

       15.     Petitioner is also willing to fund certain utility and security expenses of up to

$15,000 per month (likewise during the pendency of the adversary proceeding). Additionally,

Petitioner is also prepared to fund an initial litigation budget of $50,000 to the trustee and

counsel to launch the adversary proceeding.

       16.     Petitioner is not willing to fund ground rent while the adversary proceeding is

being litigated. Entitlement to rents is highly disputed at this point and should be held in

abeyance pending further developments in the adversary proceeding. Payment of real estate

taxes, utilities and security present different considerations.      Petitioner anticipates further

negotiations on a budget prior to Thursday, but this commitment has a total potential value of



                                                 6
20-11007-mg      Doc 21    Filed 07/07/20 Entered 07/07/20 13:49:38         Main Document
                                        Pg 7 of 7



approximately $2.0 million over the next six (6) months, depending on the timetable for the

adversary proceeding.

       WHEREFORE, Petitioner respectfully requests the entry of an Order for Relief.

Dated: New York, New York
       July 7, 2020
                                                  Goldberg Weprin Finkel Goldstein LLP
                                                  Attorneys for the Petitioner
                                                  1501 Broadway, 22nd Floor
                                                  New York, New York 10036

                                                  By:    /s/ Kevin J. Nash, Esq.




                                              7
